DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species C drawn to claims 1, 4 and 5 in the reply filed on 01/28/2022 is acknowledged. The traversal is on the ground(s) that there is no proper basis for requiring a restriction to one of the identified groups or species. The various groups of claims are all similar to one another and the Examiner would be expected to find references relevant to the claims of all of the groups using the same field of search; further the Species requirement did not set forth any particular factual or legal justification for its property. This is not found persuasive for the following reasons:
As discussed in the restriction requirement (dated 11/30/2021), in a national stage application restriction is required when unity of invention is not present. Lack of unit of invention may be directly evident “a priori,” that is, before considering the claims in relation to any prior art, or may only become apparent “a posteriori,” that is, after taking the prior art into consideration. A document discovered in the international search (Muller, FR 3028927) shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (WO 2016/083440, refer to reference US #10,365,019 for reference numbers).
Regarding claim 1, Muller discloses a method of realizing a ferroic response, the method comprising:

applying a slightly negative conjugate field, which is of a second polarity opposite the first polarity, to the ferroic material to obtain a substantially maximized entropy of the ferroic material (refer to the ferroic material 2 as can be seen from the left and right side of the system as can be seen from Fig. 2, wherein during a rotation the ferroic material enters the magnetic field having an upward direction (right side) which is considered as “a positive conjugate field” and when the material is transferred and enters the magnetic field having a downward direction (left side) is being considered as the “slightly negative conjugate field”; also refer to col. 4, lines 49-62).

Regarding claim 5, Muller meets the claim limitations as disclosed above in the rejection of claim 1. Further, Muller discloses wherein the applying of the positive or the negative and the slightly negative or the slightly positive conjugate fields comprises applying the conjugate field in multiple steps (refer to col. 7, lines 62-66, wherein the multiple steps are represented by Figs. 2 and 3, wherein said steps is when conducting the different orientation of the magnetization directions or magnetic induction resultants of certain magnetic poles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (WO 2016/083440) in view of Cui (US 2012/0273158).
Regarding claim 4, Muller meets the claim limitations as disclosed above in the rejection of claim 1. Further, Muller discloses the ferroic material, but fails to explicitly disclose an elasto-caloric material and the positive or the negative and the slightly negative or the slightly positive conjugate fields comprise at least stress fields.
However, Cui teaches that it is known in the art of refrigeration, to provide an elasto-caloric material which is transformed by the application of a stress field (refer to par. 40, lines 1-5), in order to provide a cooling technology that is cost effective, highly efficient, and environmentally friendly (refer to par. 14, lines 3-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Muller by providing an elasto-caloric material as taught by Cui and the positive or the negative and the slightly negative or the slightly positive conjugate fields comprise at least stress fields, in order 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.